Citation Nr: 1525001	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1985 to December 1989.  He was also a member of the Air National Guard with periods of active duty in December 2001 and from June 2005 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2014, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral hearing loss, service connection for a bilateral knee disorder, and service connection for a low back disorder are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current tinnitus had its onset during active duty service.

2.  The Veteran's currently diagnosed sleep apnea had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claims for service connection for tinnitus and sleep apnea, the full benefits sought on appeal are being granted.  No additional discussion of the duty to notify and assist is necessary.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As the Veteran has been diagnosed with a chronic disease, tinnitus (organic disease of the nervous system), under 38 C.F.R. § 3.309(a), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.

 A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Tinnitus

Service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.  The Veteran has stated that he developed tinnitus during his first period of active service working as a flight crew chief working on the flight line, engine runs, and spent six months on phase dock.  The Veteran also testified at his hearing in March 2014 that he developed ringing in his ears during service, and that it has persisted on a recurrent basis since.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Board notes no basis in the record upon which to question the credibility of the Veteran.

The Board notes that a January 2010 VA examiner found that they could not resolve the issue of service connection for tinnitus without resort to mere speculation.  The examiner stated that since tinnitus was denied in a July 2005 post deployment health assessment, and that there was no record of complaint, diagnosis, or treatment of tinnitus found in the CPRS records, the etiology of tinnitus was speculative based in the available information.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and, therefore, is not probative on the issue of whether the Veteran's tinnitus was related to active service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed Cir. 2009).

Therefore, the preponderance of the competent and credible evidence establishes the onset of tinnitus in service and its presence since.  Service connection for tinnitus is warranted.




Sleep Apnea

The Veteran contends that his current sleep apnea began during active duty service, when he was deployed to Iraq in 2005.  He testified at his March 2014 hearing that he began to have problems sleeping shortly after arriving in Iraq.  He lived in a tent city and drove two miles to work past the base dump every day.  He went to the clinic weekly where he was given over-the-counter sleep aids.  The Veteran stated that he never had sleeping problems and never snored before he went to Iraq.  When he got back from Iraq he constantly snored and was tired during the day, so he sought treatment and was diagnosed with sleep apnea and given a C-Pap machine for treatment.   The Veteran's wife also testified during the March 2014 hearing that the Veteran did not have sleep problems before he went to Iraq, but when he returned he snored all the time, was awake most of the night, and kept her awake.  

VA treatment records from December 2005 show that the Veteran was diagnosed with obstructive sleep apnea following an October 2005 sleep study, about two  months following discharge from active duty.  

The Veteran's service treatment records include a June 2005 pre-deployment health assessment, which does not show any complaints of sleep problems or any other sleep-related issues.  A July 2005 PTSD checklist notes that the Veteran having difficulty sleeping secondary to noise and power outages.  A May 2006 post-deployment health reassessment form indicates noted feeling tired after sleeping when asked if he had any symptoms now or developed them anytime during his deployment.    

The Veteran underwent a VA examination in January 2010.  He was diagnosed with sleep apnea, and the examiner stated that "sleep apnea is most likely caused by or the result of sleep apnea."  The rationale given was that "sleep apnea was found and treatment began just after return from active duty.  Sleep apnea is often related to obesity which he is, but it was diagnosed and treatment began just upon return from Iraq."  

The Veteran is competent to report that he first began to have problems relating to sleeping when he was on active duty in Iraq.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, there is no basis in the record to question the credibility of his statements.  The statement from his wife is also considered competent and credible and supports the Veteran's contentions that he did not have sleeping problems before going to Iraq and then having problems when he returned.   Also, the fact that the Veteran was diagnosed in October 2005, two months after discharge, supports the Veteran's contentions that the onset of his sleep apnea began in service.  The January 2010 VA opinion, while not altogether clear, does also point out that while sleep apnea is often related to obesity, the Veteran was diagnosed with sleep apnea and began treatment just upon return from Iraq, which actually offers further support that the symptoms the Veteran experienced while in service are related to his current sleep apnea.  Therefore, the probative evidence of record demonstrates that the Veteran's current diagnosis of sleep apnea had its onset in service.  Consequently, service connection for sleep apnea is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for sleep apnea is granted.


REMAND

Bilateral Hearing Loss

Regarding the Veteran's claim for service connection for bilateral hearing loss, the January 2010 VA examiner diagnosed the Veteran with sensorineural bilateral hearing loss, but found that the issue of whether hearing loss was related to service could not be resolved without resort to mere speculation.  The examiner based this finding on the lack of hearing loss in service, which is inadequate.  The fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Based on the foregoing, the Board finds that another VA examination must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Bilateral Knee Disorder

With regard to the claim for service connection for a bilateral knee disorder, the Veteran underwent a VA joints examination in January 2010.  The examiner was diagnosed with residual bilateral knee strain.  Regarding a relationship to service, the examiner stated that she could not resolve the issue without resort to mere speculation.  The examiner stated that she did not find pertinent evidence of severe strain that resulted in long-term injury or disability, and that the Veteran's present condition may be age related or from post-service activities.  Also noted was that the Veteran was still in the National Guard, and was on profile, but a copy was not available, and that there was little mention of knee problems in the c-file.  In coming to this finding, the examiner failed to consider and discuss the Veteran's lay statements regarding constantly being on his knees and squatting and crawling under jets during his first four years of active duty, without the use of knee pads.  Therefore, the examiner's opinion is inadequate and a new examination is necessary on remand.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Low Back Disorder

Regarding the claim for service connection for a low back disorder, the Veteran stated at his March 2014 Board hearing that he receives treatment from a private chiropractor for his back disability.  While the Veteran indicated that the chiropractor "doesn't keep a record of every visit that I've had," on remand, attempts should be made to obtain any available treatment records.  

Also, at the March 2014 hearing, the Veteran discussed having been put on a profile regarding his back disability.  On remand, the Veteran's complete personnel file should be obtained and associated with the claims file.

The Veteran also underwent a VA examination for his back in January 2010.  The examiner diagnosed the Veteran with residual strain of the lumbar spine.  The examiner could not resolve the issue of whether the Veteran's back disability was related to service without resort to mere speculation.  The examiner noted there was mention in the service treatment records of a mild lumbar strain, which included a note that the Veteran returned to full duty and played volleyball the next night.  The examiner did not see evidence in the c-file of significant lower back injury or strain, and that the Veteran's present condition may be age related or work-related, or due to his being overweight.  While the examiner made note of a fall in 1987 when discussing medical history, the examiner did not consider or discuss the Veteran's statements regarding this fall; which he described at his March 2014 Board hearing as having suffered a back injury in 1987 when on leave, where he fell out of a tree when the handle on a zip line broke.  As such, a new examination is warranted on remand.  Id. Also, as treatment records and personnel records are being requested on remand, there is a high probability that they may provide relevant information about the Veteran's disability, which would provide the VA examiner with a more accurate medical history.
  
Finally, the Board notes that the claims file contains a compact disc (CD), which contains the name of the Veteran but is otherwise unlabeled.  On remand, the records on the CD should be printed and associated with the paper claims file or uploaded to the Veteran's electronic claims file as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of treatment records from the Veteran's private chiropractor, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and any other appropriate source, and request the Veteran's entire Official Military Personnel file (OMPF) from his periods of active duty service with the Air Force and the Air National Guard.  Document all efforts to locate these records.

3.  Print and add to the paper claims file, or upload to the electronic claims file, any records contained on the unlabeled CD located in the Veteran's claims file.

4.  Then schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed.

The examiner must provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability is related to his active military service, to include in-service acoustic trauma.  The Veteran's noise exposure in service as a flight crew chief is conceded.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule the Veteran for VA Joints examination to determine the nature and etiology of his bilateral knee disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed bilateral knee disorder is related to the Veteran's active duty military service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must consider the Veteran's lay statements, in particular, his statements regarding his duties as a flight crew chief during his first four years of active duty, including having to be constantly on his knees and squatting and crawling under jets, without the use of knee pads.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After the development discussed above is completed, schedule the Veteran for VA Spine examination to determine the nature and etiology of his low back disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back disorder is related to the Veteran's active duty military service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must consider the Veteran's lay statements, in particular, his statements regarding having suffered a back injury in 1987 when on leave, where he fell out of a tree when the handle on a zip line broke.  See March 2014 Board hearing transcript. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


